Citation Nr: 0800263	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an earlier effective date than April 4, 
2002, for the grant of service connection for tinnitus.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD.  In 
January 2002, the veteran requested that his claims file be 
transferred to the RO in Seattle, Washington.  The appeal 
also arises from an October 2003 RO decision which, in 
pertinent part, granted service connection for tinnitus and 
assigned an effective date of April 4, 2002.  

A private attorney has over the course of the appeal 
submitted statements and documents on the veteran's behalf.  
However, the RO in February 2006 sent letters to both the 
veteran and this private attorney informing that no power of 
attorney (POA) or other document authorizing by the veteran 
and accepting representation by that attorney was of record 
in the claims file.  To date, no POA is of record to 
establish that representation.  There was a POA of record, 
dated in August 1967, authorizing representation by the New 
Jersey Department of Veterans Affairs.  However, the RO 
recognized that the veteran no longer desired that POA with 
the New Jersey Department of Veteran's Affairs to be 
effective, based on documented e-mail correspondence in 
January 2004.  The RO, by an April 2006 letter accompanying a 
supplemental statement of the case (SSOC), notified the 
veteran of the recision of that POA, and the veteran has not, 
to date, appointed any person or entity to represent him in 
the present appeal.  

In a VA Form 9 submitted in November 2003 addressing his 
claim for service connection for PTSD, the veteran requested 
a Travel Board hearing.  In a VA Form 9 in November 2005 
appealing the effective date for service connection for 
tinnitus, the veteran requested a Board hearing in 
Washington, D.C.  In a signed submission in May 2006, the 
veteran informed that he no longer desired a Board  hearing.  


FINDINGS OF FACT

1.  No participation by the veteran in combat while in 
service has been confirmed.

2.  The veteran does not have a confirmed in-service stressor 
to support a diagnosis of post-traumatic stress disorder.  

3  A claim for service connection for tinnitus was last 
finally denied by the RO in a December 1982 decision.  

4.  The veteran submitted a request to reopen the claim for 
service connection for tinnitus on April 4, 2002, which was 
later granted.  

5.  There are no facts in dispute with regard to the 
veteran's claim for an earlier effect date for service 
connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for post-traumatic 
stress disorder are not met.  38 U.S.C.A. §§ 1110, 1154(a), 
(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

2.  An effective date earlier than April 4, 2002, for the 
grant of service connection for tinnitus is denied as a 
matter of law.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
complete VCAA notice, followed readjudication of the claim, 
as in a statement of the case (SOC) or an SSOC.  Mayfield; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Regarding the claim for  service connection for PTSD, the 
appealed initial adjudication was in March 2000, prior to 
enactment of the VCAA.  (While the RO indicated that the 
veteran did not timely appeal that decision, the Board 
determines that a March 2001 statement submitted by the 
veteran within a year after the issuance of that adjudication 
constituted timely notice of disagreement (NOD) initiating an 
appeal.  38 C.F.R. § 20.302(a).  The veteran timely perfected 
the appeal in November 2003, following the RO's issuance of 
an SOC in October 2003.  Thus, the unfavorable RO decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini, supra, that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not having provided such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, at 120.  

Regarding the veteran's claim for entitlement to an earlier 
effective date for service connection for tinnitus, there are 
no disputes as to the facts in issue.  As discussed below, 
the veteran acknowledges that he did not appeal the prior 
denial of the claim, and does not contend there is any other 
factual dispute which may impact his contention that he 
should be afforded an effective date for service connection 
for tinnitus earlier than the April 4, 2002, date of receipt 
of a request to reopen that claim.  Rather, as discussed 
below, the veteran believes, in effect, that he should be 
granted an effective date back to the date of separation from 
service on equitable grounds, because he was young then and 
did not know any better about the need to promptly file and 
follow up on his claims.

The Board, however, must follow the law, and denial of this 
claim is based entirely on applicable law.  38 U.S.C.A. §§ 
501(a), 7104(c), 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400, 19.5 (2007).  There is no reasonable possibility 
that any notice and development assistance would further the 
veteran's claim, and any deficiencies in VCAA notice are thus 
moot.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

VCAA notice for the claim for service connection for a PTSD 
was addressed in letters issued to the veteran in March 2002, 
October 2005, and March 2006.  The RO also made an additional 
effort at specific stressor development to support his claim, 
by a June 2007 letter to the veteran.  The claim for service 
connection for PTSD was readjudicated by RO rating actions in 
June 2001 and December 2002, as well as by an SOC in October 
2003, and by SSOCs in April 2006, July 2006, September 2006, 
and September 2007.  

In these March 2002, October 2005, and March 2006 VCAA 
letters, the RO specifically addressed the veteran's claim 
for service connection for PTSD, and informed him of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  These letters 
satisfied all four notice requirements of the VCAA.  They 
informed of the evidence required to substantiate the claim 
for service connection for PTSD.  See 38 C.F.R. § 3.304(f).  
They also informed what evidence VA would seek to provide and 
what evidence the veteran was expected to provide.  The 
veteran was also requested to submit any evidence in his 
possession, in furtherance of his claim.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
March 2002 and October 2005 VCAA letters did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's PTSD claim, such errors were 
harmless because service connection is here denied for PTSD, 
and hence no rating or effective date will be assigned with 
respect to PTSD.  In addition, the veteran was afforded the 
additional VCAA letter in March 2006 which addressed those 
downstream issues as required by Dingess.  As noted, the 
claim was thereafter readjudicated by the RO in SSOCs in 
April 2006, July 2006, September 2006, and September 2007.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The noted development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.

VA and service medical records have been obtained and 
associated with the claims folder.  The veteran informed of 
additional private medical sources, and records were 
requested from sources for which the veteran provided 
authorization to obtain those records.  All records received 
were associated with the claims folder, and the veteran was 
duly informed, including by the appealed March 2000 rating 
action and noted subsequent rating actions and SOC and SSOCs, 
of records obtained in furtherance of his claim, and thus by 
implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  The veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence presenting a reasonable possibility of furthering 
the appealed claim.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran informed in a March 2002 statement that all of 
his treatment was with the VA.  Some records of medical and 
mental health evaluations related to a Social Security 
Disability claim are contained in the claims folders.  

The RO made several attempts to obtain the veteran's complete 
SSA records, including a third request to "The CAVES" in 
July 2006, and additional follow-up requests and 
correspondence, which requests are documented in the claims 
folders.  However, the RO was ultimately informed in May 2007 
that these records were destroyed, were no longer held, or 
otherwise could not be located.  The Board is satisfied that 
all reasonable efforts to obtain those SSA records, in 
furtherance of the veteran's claims, have been exhausted.  

The veteran was not afforded a VA examination in the course 
of the present appeal, to address the veteran's claimed PTSD.  
However, he was previously afforded a psychiatric examination 
in October 1998, and other, private examinations are of 
record, all of which present an adequate picture of his 
psychiatric conditions and/or personality disorder for 
purposes of this adjudication, as discussed below.  
Ultimately, no examination is required for this decision, 
because no confirmed stressor in service has been established 
to support a diagnosis of PTSD, to sustain the claim for 
service connection for PTSD.  38 C.F.R. § 3.304(f).  The 
criteria to trigger the requirement for an examination to 
address claimed PTSD in this case are thus not met.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As addressed in the Introduction, above, the veteran is 
unrepresented.  He was afforded appropriate opportunity to 
address the claim, and did so by written submissions.  Also 
as noted in the Introduction, by a May 2006 signed statement 
the veteran effectively withdrew his prior requests for a 
Board hearing.  There is no indication that the veteran 
expressed a further desire to address the claim which has not 
been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

If it is shown by official service records that a veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  If the evidence shows that the veteran 
did not serve in combat with enemy forces during service, or 
if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board recognizes, and fully respects, the veteran's 
strong belief in the merit of his claims, in saying he is 
"not backing down" and intends to "to fight this all the 
way," in his February 2003 NOD.  We must emphasize that this 
is a non-adversarial process, with determinations of 
entitlement based upon the weight of obtained, cognizable 
evidence, with the benefit of the doubt going to the veteran 
in cases where it is at least as likely as not that the 
claimed benefits are warranted.  38 U.S.C.A. § 5107.  The 
Board must consider all applicable provisions of law and 
regulation and apply whichever is more favorable to the 
claimant.  See 38 U.S.C.A. § 7104(a).

The veteran contends that he has PTSD due to multiple in-
service stressors.  His SMRs inform that his military 
occupational specialty was cartography draftsman.  He was 
assigned to an overseas command in Vietnam from April 1967 to 
April 1968.  At that time his appointment was with the 589th 
Engineering Battalion (construction) as a construction 
draftsman.  His service records indicate no combat-type 
duties or assignments.  

The veteran has repeatedly stated that he used a machine gun, 
or was assigned to a machine gun, as evidence to support his 
claim for service connection for PTSD.  However, that of 
itself does not constitute combat with the enemy, and would 
not of itself constitute a stressor to support the veteran's 
claim.  The Army Joint Services Records Research Center 
(JSRRC), formerly the Armed Services Center for Research of 
Unit Records (USASCRUR), in reply in September 2004 to an RO 
query regarding alleged stressors, provided a unit history of 
the 589th Engineering Battalion, to which the veteran had 
been attached in Vietnam.  That history informed that the 
589th Engineering had been attached to a headquarters 
company, and built roads and other structures over the course 
of the veteran's stationing in Vietnam.  The unit history 
provides no account of the 589th Engineering having 
encountered enemy forces, having been engaged in combat with 
the enemy, or having suffered any war casualties.  The unit 
history does not otherwise inform of any events over the 
period of the veteran's Vietnam service that might 
conceivably be deemed stressors to support a diagnosis of 
PTSD.  

In a statement by the veteran a copy of which was submitted 
in August 2007, he contended that they were under "constant 
mortar attacks."  However, mortar attacks were nowhere 
mentioned in the unit history, and mortar attacks are not 
otherwise verified.  Regarding the veteran's multiple, 
unverified allegations of stressors in service, the Board 
first notes that these alleged stressors must be 
independently verified to support a claim for service 
connection for PTSD.  38 C.F.R. § 3.304(f); Cohen, supra.  
Further, the Board notes that the veteran's statements are 
significantly lacking in credibility, because the veteran has 
made statements in the record, and has been assessed by 
examining psychiatric personnel as, in essence, lacking 
credibility as a historian.  See Barr v. Nicholson, 21 Vet. 
App. 303, 308 (2007), to the effect that credibility is based 
upon "a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted."

At a non-VA psychiatric evaluation in August 2006, related to 
the veteran's arrest for making a false report to police, the 
veteran described himself as a person who exaggerates for 
effect.  As an example, he explained how he did not drink at 
all, but on one occasion when there were some errors that 
resulted in his not getting medication from VA, he stated to 
them that he was drinking a bottle of vodka a day to 
compensate for this lack of medication, and in this manner he 
obtained his desired medication.  The Board observes that 
this narrative, if true, describes more than mere 
"exaggerating for effect," but rather demonstrates lying 
for purposes of manipulation and secondary gain.  His 
tendency toward exaggeration was noted in the police reports 
from this arrest, with the veteran complaining of 
excruciating pain due to the officers forcing him into a 
"sardine can" in the back of the patrol car, and because 
the handcuffs placed on him "literally tore his wrists 
off."  The mental health practitioner upon that August 2006 
examination failed to identify a reason for the veteran's 
propensity for making statements that were patently and 
obviously false, but a VA examiner in October 1998 noted the 
following:

Although the MMPI-2 and the MCMI-2 revealed valid 
profiles, the patient respond in such a manner to 
suggest an exaggeration of his symptoms.  On both 
measures, the veteran endorsed numerous symptoms 
characteristic of a broad range of mental 
disorders, suggesting a[n] exaggerated response 
style.  His response style is suggestive of 
individuals who are attempting to present 
themselves in an unfavorable [sic] light.  

Curiously, the veteran has a documented propensity to provide 
inconsistent statements about even seemingly inconsequential 
details, possibly to avoid fault or responsibility concerning 
the truth underlying these statements.  At that October 28, 
1998 VA evaluation, the examiner noted the veteran's reported 
history of DUI arrests in 1972, 1980, and 1997, but the 
veteran denied having a drinking problem, and reported 
drinking a fourth of a quart of alcohol once a week.  In 
contrast, just eleven days later, on November 8, 1998, the 
veteran underwent a psychiatric evaluation in support of a 
claim for Social Security Administration (SSA) disability 
benefits, at which he reported a history of DWIs in 1976, 
1983, and 1997, but reported currently drinking one drink per 
night.  In contrast, in a corresponding substance abuse 
questionnaire, he reported two to three days per week 
drinking two to five ounces of alcohol.  While these 
differences in reported current alcohol consumption at these 
contemporaneous examinations and questionnaire may appear 
inconsequential, they are both specific and inconsistent when 
the veteran was asked for a factual account of his behaviors.  
His reports of past DUIs versus DWIs, at different though 
specific years, also glaringly represents no apparent effort, 
or ability, to be factual or accurate in his responses.  

So too, upon a mental status examination for services from a 
State department of social services in February 2000, the 
examiner noted that the veteran was a very poor historian, 
even though his remote memory proved to be intact when the 
examiner encouraged responses.  That examiner attributed much 
of the veteran's presentation and behavior to a personality 
disorder.  

The Board's scrutiny of the veteran's statements at 
examinations serves to illustrate a propensity of behavior 
and pattern of conduct, as noted by medical examiners, which, 
unfortunately, allows for little reliance on his statements 
concerning past events and severely diminishes their 
probative value.  In the context of his PTSD claim, 
necessarily, his allegations of past stressors therefore must 
be regarded as suspect.  

Also pertinent the claim, at the October 1998 VA examination 
the veteran failed to endorse symptoms consistent with PTSD 
required for a diagnosis of PTSD.  He denied intrusive 
thoughts, avoidance, or arousal.  Rather than reporting 
nightmares or flashbacks of Vietnam, he informed, "I sleep 
like a baby."  He also reported seeing a movie graphically 
depicting violence in the Vietnam war, but without recounting 
any emotional response.  These findings, coupled with the 
veteran's noted propensity to exaggerate or create falsehoods 
for secondary gain, call into question his self-reports, at 
later examinations, of symptoms sufficient to support a 
diagnosis of PTSD.  Ultimately, however, the Board need not 
reach a conclusion concerning the adequacy of symptoms to 
support such a diagnosis, because the Board here concludes 
that a verified in-service stressor has not been established 
to support a diagnosis related to service.  38 C.F.R. 
§ 3.304(f).  

The veteran's allegations of other stressors include an 
incident involving a Vietnamese girl who allegedly blew 
herself up in a suicide attack, and a threats by a superior 
officer to the effect that he was determined to see that the 
veteran was killed.  These two alleged stressors are 
inherently unverifiable through official channels, and the 
veteran has not provided any independent verification or 
corroborative source to verify that these stressors occurred.  

The veteran has provided a statement by a former fiancée to 
the effect that he had told her of some of his alleged 
stressor incidents by letters he wrote to her while in 
service, though those letters were now lost.  While this ex-
fiancée witness may by her statements serve to verify what 
the veteran told her, they do not serve as independent 
corroboration of the alleged stressor events themselves, and 
hence are not the sort of corroboration required to support a 
claim for service connection for PTSD.  38 C.F.R. § 3.304(f).  

In a February 2006 statement, the veteran alleged that a 
buddy of his had his throat slit by a Korean Tiger soldier 
while the buddy was a part of the 589th Engineering 
Battalion, while it was engaged in strengthening and 
restoring a bridge that was damaged near Phan Rang during the 
period between April 1967 and July 1967.  (This allegation by 
the veteran appears to be based in part on the unit history 
obtained by the RO.)  This is more detail concerning this 
alleged stressor incident than the veteran has previously 
provided.  However, while the veteran contends that this 
constitutes a 90-day period that should be researched, an 
April through July interval is in excess of 90 days.  The RO 
duly informed the veteran that a ninety-day period or shorter 
interval is need before an official search of military 
records, including morning reports, may be made concerning a 
specific alleged incident.  

In addition, the alleged throat-slitting incident has already 
been determined by the evidentiary research conducted by the 
RO not to have occurred, or at least not to have occurred to 
the person whom the veteran alleges was killed in that 
manner.  The RO noted in a July 2006 SSOC that the veteran 
alleged that this fellow soldier had come from Cucumber 
Creek, West Virginia (as alleged by the veteran in his NOD 
submitted in March 2001), but a search of Vietnam deaths by 
hometown as listed in the National Archives revealed that 
there were no deaths in Vietnam of any person coming from 
Cucumber Creek, West Virginia.  Thus, there is no evidence of 
existence of a person from Cucumber Creek having died in 
Vietnam, by throat slitting or otherwise.  The veteran has 
provided no evidence or argument to rebut this official 
record of the non-occurrence of the soldier fatality the 
veteran alleged.  

With the weight of the evidence against the veteran's having 
engaged in combat with the enemy, and in the absence of an 
independently corroborated in-service stressor to support a 
diagnosis of PTSD, the preponderance of the evidence is 
against the claim for service connection for PTSD, and the 
benefit of doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.304(f), (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for Earlier Effective Date of
Service Connection for Tinnitus

Generally, the effective date for the grant of service 
connection for claimed residuals of a disease or injury is 
the day following separation from active duty or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  The effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran was denied service connection for tinnitus by a 
December 1982 RO decision.  The basis of that denial is not 
material to this case, as the veteran has not presented a 
claim of clear and unmistakable error (CUE) in a prior 
decision as a basis of his current claim for an earlier 
effective date for tinnitus, and the RO has not addressed a 
CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(Allegations of CUE must be raised with sufficient 
particularity.).  The veteran has conceded that he did not 
appeal that December 1982 denial of his prior tinnitus claim.  
See also Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), to 
the effect that one cannot raise a "freestanding" claim for 
an earlier effective date, because recognition of such a 
concept "vitiates the rule of finality." 

Rather, the veteran has in essence stated that he should not 
be penalized for not having known enough when he was younger 
to have pursued an appeal of his prior tinnitus claim when it 
was denied.  He accordingly contends, in essence, that he 
should be granted entitlement to service connection for 
tinnitus beginning from the date of his separation from 
service in July 1967, as a matter of equity, not based on the 
law.  The Board is bound by the law, and is without authority 
to grant benefits on an equitable basis where contrary to 
law.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  

The applicable law in this case is clear.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The veteran does not allege 
any entitlement to an earlier effective date under the 
applicable law, and there is presented no basis in the law 
for such an entitlement.  The facts are not in dispute.  
Here, the veteran requested reopening of his claim for 
service connection for tinnitus, and that request to reopen 
was received on April 4, 2002, and ultimately granted.  Thus, 
there is no legal entitlement to an effective date earlier 
than that date of reopened claim, and the claimed benefit 
must be denied as a matter of law.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400; see Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Entitlement to an effective date earlier than April 4, 2002, 
is denied as a matter of law.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


